Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1.	Claims 1-20 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being

 unpatentable over claims 1-11, 13-14, and 25-30 of U.S. Patent No. 9,923,995. Although the 

claims at issue are not identical, they are not patentably distinct from each other because the 

patent 995 teaches substantially the claimed invention as been show in the table below.

16/914,267
9,923,995
1.    An apparatus comprising:
a non-transitory memory storing instructions; and
one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions for:
receiving, by a second node from a first node, a transmission control protocol (TCP)-variant packet in advance of a TCP-variant connection being established;
detecting an idle time period parameter field in the TCP-variant packet; identifying metadata in the idle time period parameter field for an idle time period that is detectable by the first node and, during which, no packet is communicated in the TCP-variant connection to keep the TCP-variant connection active; and
modifying, by the second node and based on the metadata, a timeout attribute associated with the TCP-variant connection.

    PNG
    media_image1.png
    283
    327
    media_image1.png
    Greyscale

2.    The apparatus of claim 1 wherein the apparatus is configured such that the timeout attribute is an attribute of a keep-alive.

    PNG
    media_image2.png
    53
    353
    media_image2.png
    Greyscale

3.    The apparatus of claim 1 wherein at least one of:
the second node includes a server, the server being configured to: in response to the receiving, send, by the second node to the first node, another TCP-variant packet in advance of the TCP-variant connection being established, the another TCP-variant packet including other metadata for the idle time period; or
the second node includes a client, the client being configured such that the receiving is performed subsequent to sending, by the second node to the first node, another TCP-variant packet in advance of the TCP-variant connection being established including other metadata for the idle time period.

    PNG
    media_image3.png
    204
    327
    media_image3.png
    Greyscale

4.    The apparatus of claim 3 wherein, regardless as to whether the apparatus is the server or the client, the metadata is the same as the other metadata.

    PNG
    media_image4.png
    49
    346
    media_image4.png
    Greyscale

5.    The apparatus of claim 3 wherein, regardless as to whether the apparatus is the server or the client, the metadata is different from the other metadata.

    PNG
    media_image5.png
    52
    351
    media_image5.png
    Greyscale

6.    The apparatus of claim 1 wherein the apparatus is configured such that the timeout attribute is specified in a number of seconds or minutes.

    PNG
    media_image6.png
    50
    351
    media_image6.png
    Greyscale

7.    The apparatus of claim 1 wherein the apparatus is configured such that the timeout attribute is used to keep the TCP-variant connection open when inactive, and to prevent one or more other nodes from closing the TCP-variant connection when inactive.

    PNG
    media_image7.png
    77
    348
    media_image7.png
    Greyscale

8.    The apparatus of claim 1 wherein the apparatus is configured such that the metadata is used as input of an algorithm for determining a duration of time specified by the timeout attribute.

    PNG
    media_image8.png
    59
    356
    media_image8.png
    Greyscale

9.    The apparatus of claim 8 wherein the apparatus is configured such that the algorithm is determined based on at least one particular attribute.

    PNG
    media_image9.png
    53
    367
    media_image9.png
    Greyscale

10.    The apparatus of claim 1 wherein the apparatus is configured such that the modification of the timeout attribute results from a negotiation between the first node and the second node via a negotiation protocol of a TCP-variant protocol.

    PNG
    media_image10.png
    76
    342
    media_image10.png
    Greyscale

11.    The apparatus of claim 1 wherein the one or more processors execute the instructions for:
detecting the idle time period based on the timeout attribute; and in response to detecting the idle time period, deactivating the TCP-variant connection by releasing a resource allocated for the TCP-variant connection by one of the first and second nodes without signaling another one of the first and second nodes that is related to the detection of the idle time period.

    PNG
    media_image11.png
    67
    362
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    109
    366
    media_image12.png
    Greyscale

12.    The apparatus of claim 1 wherein the apparatus is configured such that at least one of the detecting or the identifying is performed at a TCP-variant layer other than a
TCP layer, where the TCP-variant layer is above an Internet Protocol (IP) layer and below a hypertext transfer protocol (HTTP) application layer.

    PNG
    media_image13.png
    103
    369
    media_image13.png
    Greyscale

13.    The apparatus of claim 1 wherein the one or more processors execute a network application that is configured to perform a 3-way TCP handshake for establishing a TCP connection that is different than the TCP-variant connection, and wherein the network application is configured to establish the TCP-variant connection instead of the TCP connection in order to permit negotiation, between the first node and the second node, of the timeout attribute, where the timeout attribute is not available when establishing the TCP connection, but is available when establishing the TCP-variant connection so that the TCP-variant connection is capable of being at least partially closed when inactive based on the timeout attribute.

    PNG
    media_image14.png
    213
    359
    media_image14.png
    Greyscale

14.    The apparatus of claim 1 wherein the apparatus is configured such that the TCP-variant packet and the metadata included therewith are received by the second node from the first node, without any prior signaling from the second node to the first node.

    PNG
    media_image15.png
    89
    373
    media_image15.png
    Greyscale

15.    An apparatus comprising:

a non-transitory memory storing a network application; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the network application such that the network application is configured to operate in accordance with a non-transmission control protocol (TCP) protocol that operates above an Internet Protocol (IP) layer and below a hypertext transfer protocol (HTTP) application layer, the apparatus, when operating in accordance with the non-TCP protocol, configured to:
receive, by a second node from a first node, a non-TCP packet during a setup of a non-TCP connection;
identify metadata, that specifies a number of seconds or minutes, in an idle time period parameter field in the non-TCP packet, for an idle time period that is detectable by the first node, where, as a result of a detection of the idle time period, the non-TCP connection is subject to deactivation; and
determine, based on the metadata, a timeout attribute associated with the non-TCP connection;
wherein the apparatus, when operating in accordance with the TCP protocol, is configured to perform a three-way TCP handshake for establishing a TCP connection that is different than the non-TCP connection.

    PNG
    media_image16.png
    405
    339
    media_image16.png
    Greyscale

16. The apparatus of claim 15 wherein the apparatus is configured such that:
the non-TCP packet and the idle time period parameter field included therewith are operable for being received by the second node from the first node, without any prior signaling from the second node to the first node;
the determination of the timeout attribute results from a negotiation between the first node and the second node; and
the metadata includes a first value and the timeout attribute is determined to include a second value that is different than the first value of the metadata.

    PNG
    media_image17.png
    121
    345
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    101
    335
    media_image18.png
    Greyscale

17.    The apparatus of claim 15 wherein the apparatus is configured for:
detecting the idle time period based on the timeout attribute; and deactivating the non-TCP connection by communicating a particular packet between the first node and the second node, in response to detecting the idle time period.

    PNG
    media_image19.png
    135
    383
    media_image19.png
    Greyscale

18.    An apparatus comprising:
a non-transitory memory storing a network application; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the network application such that the network application is configured to operate in accordance with a non-transmission control protocol (TCP) protocol that operates above an Internet Protocol (IP) layer and below a hypertext transfer protocol (HTTP) application layer, the apparatus, when operating in accordance with the non-TCP protocol, configured to:
receive idle information for use in detecting an idle time period that results in a non-TCP connection being subject to deactivation;
generate, based on the idle information, a non-TCP packet including an idle time period parameter field identifying metadata that is specified in a number of seconds or minutes; and
send, from a first node to a second node and for establishing the non-TCP connection, the non-TCP packet to provide the metadata to the second node, for use by the second node in determining a timeout attribute associated with the non-TCP connection;
wherein the apparatus, when operating in accordance with the TCP protocol, is configured to perform a three-way TCP handshake for establishing a TCP connection that is separate from the non-TCP connection.

    PNG
    media_image20.png
    438
    352
    media_image20.png
    Greyscale

19.    The apparatus of claim 18 wherein the apparatus is configured such that:
the determination of the timeout attribute results from a negotiation between the first node and the second node;
during the idle time period, no non-TCP packet including data is communicated in the non-TCP connection;
wherein the apparatus is further configured for:
detecting the idle time period based on the idle information; and in response to detecting the idle time period, deactivating the non-TCP connection by at least partially closing the TCP-variant connection by one of the first and second nodes without communication between the second node and the first node that is related to the detection of the idle time period.

    PNG
    media_image21.png
    234
    351
    media_image21.png
    Greyscale

20.    The apparatus of claim 19 wherein at least one of:
the apparatus is at least one component of the first node;
the communication includes only receiving;
the communication includes only sending;
the communication includes receiving and sending;
the non-TCP protocol includes a variant to the TCP;
the non-TCP packet is sent directly from the first node to the second node;
the non-TCP packet is sent from the first node to the second node via at least one other node;
the idle time period parameter field is part of a data portion in the non-TCP packet;
the idle time period parameter field is part of a header of the non-TCP packet;

the idle information is received based on a previous header;
the timeout attribute is capable being the same as the metadata;
the timeout attribute is capable being different from the metadata;
the idle time period is specified in a number of seconds;
the idle time period is specified in a number of minutes;
the timeout attribute specifies a duration;
the non-TCP packet is informational;
the TCP protocol operates directly above the IP layer;
the TCP protocol operates directly below the HTTP application layer;
the non-TCP protocol operates directly above the IP layer;
the non-TCP protocol operates directly below the HTTP application layer; the determination of the timeout attribute includes at least one of modifying, creating, or deleting the timeout attribute;
the network application provides the idle information to a ITP policy component via a settings service component interoperating with a sockets component;
during the idle time period, a non-TCP packet including data is received by the first node where the non-TCP packet including data is sent by another node; or
during the idle time period, a non-TCP packet including data is received by the first node where the non-TCP packet including data is sent by the second node in the TCP connection.

    PNG
    media_image22.png
    179
    344
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    270
    321
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    250
    343
    media_image24.png
    Greyscale



4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        1/1/2022